                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 FELIPE VERA-CASTILLO
 individually,

 Plaintiff,

 v.                                                              No. ________________________

 AUTO MAX, LLC,
 a Tennessee Corporation,
 AUTO WORLD OF NASHVILLE, LLC,                                   JURY DEMANDED
 a Tennessee Corporation,
 and ABDOLREZA FARHANGI,
 individually

 Defendants.


                                     ORIGINAL COMPLAINT


         Plaintiff, Felipe Vera-Castillo (“Plaintiff”), files this Complaint, and states as follows:

      This is a complaint for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

(“FLSA”) brought against Auto Max, LLC, Auto World of Nashville, LLC, and Abdolreza “John”

Farhangi (together, “Defendants”). Plaintiff seeks damages for unpaid overtime as he regularly

worked in excess of forty (40) hours per week for Defendant without compensation for such time.

                                  JURISDICTION AND VENUE

1. This Court has original jurisdiction over this action under 29 U.S.C. § 201 et. seq., 29 U.S.C.

      § 216 (b) and 28 U.S.C. § 1331.

2. Venue is proper in this District pursuant to 28 U.S.C. 1391. Defendants employed Plaintiff to

      perform work in this District, and Defendants have conducted, and continue to conduct,




        Case 3:20-cv-01030 Document 1 Filed 12/01/20 Page 1 of 7 PageID #: 1
   business within this District during relevant periods to this action. Events, commissions,

   inactions, and omissions giving rise to these claims and this action occurred within this District.

                                            PARTIES

3. Defendant Auto Max, LLC (“Auto Max”) is a Tennessee Corporation with its Principal Office

   located at 14137 Lebanon Rd. Old Hickory, TN 37138. Auto Max may be served through its

   registered agent and owner, Abdulreza Farhangi, at 14137 Lebanon Rd., Old Hickory, TN

   37138.

4. Defendant Auto World, LLC (“Auto World”) is a Tennessee Corporation with its Principal

   Office located at 15153 Lebanon Rd. Old Hickory, TN 37138. Auto World may be served

   through its registered agent and owner, Abdulreza Farhangi, at 3402 Green Ridge Dr.

   Nashville, TN 37214.

5. During the statutory period, Defendant Abdoulreza Farhangi was the owner of both Auto Max

   and Auto World. In this capacity, he has the power to hire and fire employees and had this

   power over Plaintiff during the course of his relevant employment. Defendant Abdoulreza

   Farhangi was ultimately in charge of Plaintiff’s schedule, supervised his work, was

   instrumental in implementing Defendants’ unlawful pay policies, and has knowledge of the

   overtime hours worked by Plaintiff, but failed to provide proper redress or lawful pay for their

   excessive work. In short, he is, in whole or in part, responsible for the overtime violations at

   issue in this lawsuit.

6. Defendants have been the “employer” of Plaintiff as such term is used in and/or defined by the

   FLSA, at all times material to this action.




                                                 2

      Case 3:20-cv-01030 Document 1 Filed 12/01/20 Page 2 of 7 PageID #: 2
7. Plaintiff Felipe Vera-Castillo has been a resident of this District and performed work as a non-

   exempt employee for Defendants within this district during the three (3) year period

   immediately preceding the filing of this Complaint.

                                  FACTUAL BASIS FOR SUIT

8. Defendants have been Plaintiff’s “employer” within the meaning of 29 U.S.C. § 203(d) and §

   203(r) at all times material to this action.

9. At times material to this action, Plaintiff has been an “employee” of Defendants as defined by

   Section 203(e)(1) of the FLSA, and performed work for Defendants within the territory of the

   United States, within the three (3) years preceding the filing of this action.

10. At all times material to this action, Defendants have been an enterprise engaged in commerce

   as defined by section 203(s)(1) of the FLSA, with annual revenue in excess of $500,000.00.

   Defendants operate across state lines and regularly engage in interstate commerce. Plaintiff

   has engaged in interstate commerce as Defendants’ employees during the applicable statutory

   period.

11. Plaintiff was responsible for performing various data entry tasks necessary to update and

   maintain as Defendant Abdoulreza Farhangi’s websites for his businesses, both Auto World

   and Auto Max, from around January 21, 2019, until about April 4, 2020.

12. Plaintiff’s job title was “inventory manager”

13. Defendants told Plaintiff that he was compensated for fifty-four (54) hours of work at only

   $15.00 per hour, including all work performed over forty (40) hours per week.

14. Plaintiff regularly worked approximately fifty-seven (57) hours per week.




                                                  3

      Case 3:20-cv-01030 Document 1 Filed 12/01/20 Page 3 of 7 PageID #: 3
15. As a result, Plaintiff was denied approximately seventeen (17) hours per week of overtime

   premium pay at one half of Plaintiff’s regular rate of pay and was also denied about three (3)

   hours per week of overtime pay at one-and one-half Plaintiff’s overtime rate of pay.

16. As the “inventory manager” Plaintiff was the employee responsible for data entry and

   photographing vehicles for sale.

17. Plaintiff did not manage other employees, sell vehicles, vehicle parts, or perform service on

   vehicles for customers on a commission or any other basis.

18. Plaintiff did not hire or fire other employees.

19. Upon information and belief, Plaintiff neither performed work directly related to the

   management of Defendant Farhangi’s businesses nor exercised discretion and independent

   judgment with respect to matters of significance.

20. Upon information and belief, Plaintiff was not in charge of any cognizable department or

   subdivision of Defendants’ business, nor did Plaintiff regularly supervise two (2) full-time

   employees or their equivalent.

21. Plaintiff generally worked in excess of forty (40) hours per week.

22. Instead of compensating Plaintiff for each hour work and one-and one-half times Plaintiff’s

   regular rate for hours worked in excess of forty (40) hours in a week, Defendants paid Plaintiff

   a flat, hourly rate premised on the hours that Plaintiff was expected to work.

23. Defendants did not provide Plaintiff with extra compensation for working beyond the hours

   that Plaintiff was typically expected to work, despite Plaintiff regularly working past these

   hours at the direction of Defendants.




                                                  4

      Case 3:20-cv-01030 Document 1 Filed 12/01/20 Page 4 of 7 PageID #: 4
24. However, if Plaintiff worked fewer than the hours that Plaintiff was typically expected to work,

   Defendants would reduce his pay downward so as not to pay Plaintiff for the hours he was not

   working.

25. Plaintiff is not able to provide a full assessment of the hours he worked because documents

   necessary to provide a full assessment are in the possession of the Defendants and/or third

   parties. Plaintiff is able to provide a reasonable estimate of the hours he worked off the clock

   for Defendants during the statutory period in the absence of such documents based on his

   experience and based on the information already provided.

26. During his employment, Plaintiff did complain that he did not receive overtime pay to

   Defendants. In response, Defendants stated that he was not entitled to overtime pay as a

   “salaried” employee.

27. Defendants acted willfully in denying Plaintiff overtime compensation.

28. Defendants knew, or should have known, the difference between an employee qualifying for

   salary-exempt status and those required to be paid hourly.

29. Plaintiff was not a salary exempt employee during the times specified herein.

30. Defendants were unjustly enriched by their common plan, policy, and practice of failing to pay

   its non-exempt employees’ overtime, thereby enjoying ill-gained profits at the expense of

   Plaintiff and the putative class. Defendants also enjoyed lower payroll taxes thereby.

                               CAUSE OF ACTION:
                   FAILURE TO PAY WAGES IN ACCORDANCE WITH
                         THE FAIR LABOR STANDARDS ACT

31. Plaintiff re-alleges and incorporates paragraphs 1 through 30 as if fully set forth herein.

32. During the relevant period, Defendants have violated and are violating the provisions of

   Section 7 of the FLSA, 29 U.S.C. §§ 207, and 215(a)(2), by employing Plaintiff in an enterprise



                                                  5

      Case 3:20-cv-01030 Document 1 Filed 12/01/20 Page 5 of 7 PageID #: 5
  engaged in commerce or in the production of goods for commerce within the meaning of the

  FLSA as aforesaid, for workweeks longer than forty (40) hours without compensating Plaintiff

  for his work in excess of forty (40) hours per week at rates no less than one-and-one-half times

  the regular rates for which he was employed. Defendants have acted willfully in failing to pay

  Plaintiff in accordance with the law.

                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff requests the Court enter judgment in favor of this Complaint and:

a) Award Plaintiff all unpaid overtime compensation against Defendants;

b) Find and declare that Defendants’ violations of the FLSA were willful, and accordingly, the

   three (3) year statute of limitations under the FLSA applies to this action;

c) Award Plaintiff liquidated damages in accordance with the FLSA;

d) Award prejudgment interest (to the extent that liquidated damages are not awarded);

e) Award Plaintiff reasonable attorneys’ fees and all costs of this action, to be paid by

   Defendants, in accordance with the FLSA;

f) Award post-judgment interest and court costs as allowed by law;

g) Allow Plaintiff to amend this Complaint, if necessary, as new facts are discovered;

h) Provide additional general and equitable relief to which Plaintiff may be entitled; and

i) Provide further relief as the Court deems just and equitable.




                                               6

    Case 3:20-cv-01030 Document 1 Filed 12/01/20 Page 6 of 7 PageID #: 6
Dated: December 1, 2020            Respectfully Submitted,

                                   s/ J. Russ Bryant
                                   Gordon E. Jackson (TN BPR #8323)
                                   J. Russ Bryant (TN BPR #33830)
                                   Robert E. Turner, IV (TN BPR #35364)
                                   Nathaniel A. Bishop (TN BPR #35944)
                                   Robert E. Morelli, III (TN BPR #37004)
                                   JACKSON, SHIELDS, YEISER, HOLT
                                   OWEN & BRYANT
                                   Attorneys at Law
                                   262 German Oak Drive
                                   Memphis, Tennessee 38018
                                   Telephone: (901) 754-8001
                                   Facsimile: (901) 754-8524
                                   gjackson@jsyc.com
                                   rbryant@jsyc.com
                                   rturner@jsyc.com
                                   nbishop@jsyc.com
                                   rmorelli@jsyc.com

                                   and

                                   Nina H. Parsley (TN BPR #23818)
                                   MICHAEL D. PONCE & ASSOCIATES
                                   Attorneys at Law
                                   400 Professional Park Drive
                                   Goodlettsville, Tennessee 37072
                                   Telephone: (615) 851-1776
                                   Facsimile: (615) 859-7033
                                   nina@poncelaw.com

                                   ATTORNEYS FOR PLAINTIFF




                                      7

     Case 3:20-cv-01030 Document 1 Filed 12/01/20 Page 7 of 7 PageID #: 7
